Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 News Release May 3, 2011 FOR IMMEDIATE RELEASE ADM THIRD-QUARTER EARNINGS UP 37 PERCENT Profits of $ 578 million or $ 0.86 per share on increases across all business units Archer Daniels Midland Company (NYSE: ADM) today reported third-quarter net earnings of $ 578 million and quarterly segment operating profit of $ 1.0 billion for the quarter ended March 31, 2011, up $ 157 million and $ 310 million, respectively, from the same period one year earlier. · ADM earned $ 0.86 diluted EPS, a 32 percent increase versus last year’s $ 0.65 third quarter. · Segment operating profit of $ 1.0 billion was up 45 percent from the same period last year. · Oilseeds Processing profit increased $ 107 million due to favorable ownership, strong North American results and the reversal of mark-to-market timing effects. · Corn Processing profit increased $ 100 million on favorable ownership and good volumes for sweeteners, starches and lysine. · Agricultural Services profit increased $ 6 million, in line with the prior year’s results, amid challenging and volatile global markets. “The ADM team performed very well. Against a backdrop of volatile commodity prices, a challenging margin environment and geopolitical instability in the Middle East, North Africa and Côte d’Ivoire, our team worked smart and hard and delivered strong results,” said Patricia Woertz, ADM chairman and CEO. “As we look ahead, we are monitoring the planting and growing season in North America and Europe. Overall, global demand for crops and agricultural products remains relatively strong. In these conditions, ADM will use our unique global asset base and strong balance sheet to serve vital needs, efficiently connecting the world’s growers with the world’s buyers, and delivering value for our customers and our shareholders.” Financial Highlights (Amounts in millions, except per share data) Quarter Ended Nine Months Ended March 31 March 31 Change Change Segment operating profit $ Net earnings $ Diluted earnings per share $ Average shares outstanding Archer Daniels Midland Company – Page 2 A summary of segment operating profit and net earnings follows: Quarter ended Nine months ended March 31 March 31 Change Change (in millions) Oilseeds Processing $ Corn Processing Agricultural Services 6 Other 22 97 ) Segment operating profit Corporate ) Earnings before income taxes Income taxes ) Net earnings including noncontrolling interests Less: Net earnings (losses) attributable to noncontrolling interests ) (5
